IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1968
                               Filed July 20, 2022


LINNHAVEN, INC., and ACCIDENT                FUND     NATIONAL      INSURANCE
COMPANY/UNITED HEARTLAND,
     Plaintiffs-Appellants,

vs.

ROGER BLASDELL, SURVIVING SPOUSE OF HEATHER BLASDELL,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.



       An employer appeals from a district court ruling that reversed the decision

of the workers’ compensation commissioner. AFFIRMED.



       Laura Ostrander, Assistant General Counsel, Lansing, Michigan, for

appellants.

       Thomas Wertz and Mindi M. Vervaecke of Wertz Law Firm, Cedar Rapids,

for appellee.



       Heard by Bower, C.J., and Schumacher and Ahlers, JJ.
                                         2


SCHUMACHER, Judge.

       Linnhaven, Inc. and its insurer, Accident Fund National Insurance

Company/United Heartland (referred to together as Linnhaven), appeal from a

district court ruling that reversed the decision of the workers’ compensation

commissioner.    The district court found Roger Blasdell was not barred from

receiving workers’ compensation benefits for the death of his wife, Heather

Blasdell, based on desertion without fault of Heather.        The commissioner’s

decision was not supported by substantial evidence within the meaning of Iowa

Code section 85.42(1)(a) (2017). We affirm the decision of the district court.

       I.     Background Facts & Proceedings

       Roger and Heather were married in 2008. They lived together in Iowa with

Heather’s son, first in Ryan, and then in Delhi.1 Heather lost her job in December

2010 and could not find another job in the area. In January 2011, Heather moved

to Clinton. She took only her clothes and vehicle. She later moved to Cedar

Rapids and obtained employment at Linnhaven. Heather’s son remained living

with Roger, and the two of them moved to Manchester. Roger listed himself as

single on a W-4 form in 2011 and 2015. In 2011 and 2012, Roger filed his taxes

as married filing separately.

       On November 5, 2012, Heather sustained an injury while working at

Linnhaven. Heather was deposed on January 21, 2014. She stated that she was

separated from Roger and the reason they had not divorced was “money.”




1 Heather and Roger are also the parents of a daughter. For reasons not clear
from the record, their daughter lived with the maternal grandmother.
                                          3


Heather’s marital status was not an issue in the workers’ compensation

proceedings.

       A deputy workers’ compensation commissioner determined Heather was

permanently and totally disabled as a result of the work injury, noting “[a]s a result

of the work injury to her right heel she sustained physical impairment coupled with

a more severe psychological impairment, which has rendered her unable to work.”

She was awarded workers’ compensation benefits for as long as she remained

permanently and totally disabled. The deputy’s decision was affirmed by the

commissioner.2

       On September 9, 2016, Heather died as a result of an overdose of

prescription medication.3 Roger filed a claim for death benefits as Heather’s

surviving spouse. He also sought reimbursement for Heather’s burial expenses,

which he had paid. Linnhaven asserted that Roger was not entitled to death

benefits under section 85.42(1)(a), which provides that a surviving spouse is not

entitled to death benefits “[w]hen it is shown that at the time of the injury the

surviving spouse had willfully deserted deceased without fault of the deceased,

then such survivor shall not be considered as dependent in any degree.”4

       In a deposition taken on April 3, 2018, Roger stated that at the time of the

November 5, 2012 injury, Heather was the beneficiary of his life insurance policy,

was listed as a driver on his car insurance, and was listed as an emergency contact


2 The commissioner delegated the authority to issue the final agency decision to a
deputy workers’ compensation commissioner.
3 The issue of whether Heather’s death was intentional is not before our court in

this appeal.
4 Linnhaven also claimed Roger did not show Heather’s death was caused by a

work-related injury. That issue is not part of this appeal.
                                        4


at his work. Roger asserted that Heather would stay in Manchester with him and

her son from time to time. He and Heather did not have an intimate relationship.

He stated they did not get divorced because “[w]e never fully wanted it.” Roger

continued to see Heather “[a]lmost weekly” and gave her money. They exchanged

telephone calls and text messages.

        Roger’s former girlfriend, Angela, was also deposed on April 3. Angela

stated that she was dating Roger at the time of Heather’s injury on November 5,

2012, but she was not dating Roger at the time of the deposition. Angela and

Roger cohabited for a time. Angela knew that Roger and Heather were married

and that they continued to communicate.

        A hearing was held on May 15, 2018. Roger’s testimony was similar to his

deposition testimony. He stated that he and Heather separated in January 2011

mainly for financial reasons. He stated that they maintained contact from the time

they separated until Heather’s death. Roger provided Heather weekly financial

assistance. He testified Heather also helped him financially about five times per

year.

        Heather’s son testified he was living with Heather in Cedar Rapids when

she was injured in 2012. He stated:

               I know that [Roger and Heather] had frequent conversations
        throughout the week. I don’t necessarily know about what they
        talked about, but I know that they were in contact with each other.
        And throughout—after her injury, I had been present a few different
        times when they had met up with each other.

Heather’s son stated that sometimes Roger would meet Heather to give her money

“to help out with bills,” and sometimes it was just to “check up and see how

everybody was doing.”
                                         5


       Following the hearing, the deputy workers’ compensation commissioner

who presided over the hearing became unavailable. The workers’ compensation

commissioner authorized another deputy to issue a proposed decision.            This

deputy relied on the record and the post-hearing briefs. On August 6, 2019, the

deputy found:

               Ultimately, regardless of whether Heather was Roger’s
       beneficiary or emergency contact or whether they spoke regularly
       around the time of her work-related injury, I find that both Heather
       and Roger intended to terminate their marital relationship in early
       2011—nearly two years before Heather’s work-related injury.
       Heather moved out of the home she shared with Roger, and shortly
       thereafter Roger began a relationship with another woman—a
       relationship that continued for the next five years and included
       several years of cohabitation. Roger’s relationship with [Angela]
       reflects his willful intention to separate from Heather. Further,
       Heather and Roger never lived together or had any sexual
       relationship after their separation in 2011. While they may have
       spoken regularly at the time of Heather’s work-related injury, these
       exchanges were not romantic; they were to check up on one another
       and their children. For these reasons, I find Heather and Roger
       ended their marriage relationship in 2011 and that Roger willfully and
       intentionally separated from Heather at that time.
               I also find that the cessation of Heather and Roger’s marriage
       relationship in 2011 came as a result of financial hardship; not due
       to any abhorrent behavior from Heather, such as alcoholism, drug
       use, or physical abuse.

The deputy also found, “[T]he period of time between Heather’s work-related injury

and her death reflects a continuation of the termination of the marital relationship

between Heather and Roger.”

       The deputy concluded “Roger had willfully deserted Heather without fault

by Heather as of 2011—before her underlying work-related injury.” The deputy

determined that based on the statutory language in section 85.42(1)(a), Roger was

not entitled to death benefits.
                                           6


         Roger requested a rehearing because the deputy who presided over the

hearing was not the author of the proposed decision. Roger claimed the demeanor

of the witnesses was a substantial factor in the case. The commissioner ruled,5

“in an effort to maintain the integrity of the contested case process before this

agency, rehearing is granted in this matter.”

         A new hearing was held in July 2020 before the deputy who had issued the

ruling in the case. No new exhibits were permitted, and only Roger testified. He

testified it was Heather’s decision to move to Clinton and she believed she could

find employment there. Roger testified Heather could come and go from his home

whenever she wanted. He stated he sometimes stayed with Heather in Cedar

Rapids but did not live with her.

         Following the rehearing, the deputy ruled:

                Ultimately, given Roger’s consistent testimony throughout the
         entirety of the case, I find Roger’s behavior and outward manner to
         be forthcoming and straightforward. At no point on rehearing was I
         given the impression that he was attempting to conceal information.
         I therefore find him to be a generally credible witness and I find his
         demeanor reflects positively on his case.

The deputy determined, however, that the findings on Roger’s demeanor did not

change the conclusion that Heather and Roger intended to terminate their marital

relationship in early 2011, and this remained the case at the time of Heather’s

injury in 2012 and her death in 2016. The deputy again determined that Roger

was not entitled to death benefits.




5   A deputy issued this ruling on the authorization of the commissioner.
                                          7


       Roger appealed the deputy’s decision to the workers’ compensation

commissioner.6 The commissioner determined that under section 85.42(1)(a), the

term “at the time of the injury” meant at the time of Heather’s injury in November

2012. The commissioner found Roger willfully and intentionally separated from

Heather before her injury. The commissioner also found this separation was

without the fault of Heather.      The commissioner concluded Roger was not

dependent on Heather and determined he was not entitled to death benefits.

       Roger petitioned for judicial review. The district court found that for Roger

to collect death benefits, “at the time of injury, [Roger] must (1) be Heather’s

spouse and (2) not have deserted her.” The court stated:

              Both parties and the [commissioner] seem to treat the
       questions of whether [Roger] and Heather were married at the time
       of injury and whether [Roger] abandoned Heather as one in the
       same. They are not. A person could abandon their spouse but they
       would still be married until a divorce decree was entered as there is
       no common law divorce. In re Weems’ Estate, 139 N.W.2d 922, 924
       (Iowa 1966). It is undisputed that [Roger] and Heather never
       received a divorce decree. Therefore, at the time of Heather’s injury,
       she and [Roger] were still married.

The court also stated:

       To be clear, in order for this exception [in section 85.42(1)(a)] to
       apply, [Roger] had to have deserted Heather. If Heather deserted
       [Roger], [Roger] would still be eligible for survivor’s benefits.
       Likewise, if neither party deserted one another, [Roger] is eligible for
       survivor’s benefits. If both parties deserted the marriage, then it
       cannot be said Heather is without fault, so [Roger] would still collect.
       Therefore, the only question the Court need decide is whether
       [Roger] deserted Heather.

(Internal citations omitted).


6 A deputy was authorized to make a decision in lieu of the commissioner.
Because the deputy was acting at the direction of the commissioner, we will treat
the deputy’s decision as if it were made by the commissioner.
                                          8


       The district court found the facts did not support a finding that Roger

deserted Heather. The court noted Heather’s child remained in the marital home

with Roger, Roger tried to remain in contact with Heather, and in 2011 and 2012

he listed his marital status as “married filing separately” on his income tax forms.

The court found Roger did not have the requisite intent to desert Heather. The

court determined the case should be remanded to the commissioner for a ruling

on whether Heather’s death was barred by the willful injury exception. Linnhaven

appeals the decision of the district court.

       II.    Standard of Review

       “When reviewing the decision of the district court’s judicial review ruling, we

determine if we would reach the same result as the district court in our application

of the Iowa Administrative Procedure Act.”       Sladek v. Emp. Appeal Bd., 939

N.W.2d 632, 637 (Iowa 2020) (quoting Insituform Techs., Inc. v. Emp. Appeal Bd.,

728 N.W.2d 781, 787 (Iowa 2007)). The commissioner’s factual findings are

upheld on appeal if they are supported by substantial evidence when the record is

viewed as a whole. Evenson v. Winnebago Indus., Inc., 881 N.W.2d 360, 366

(Iowa 2016). We consider whether there is substantial evidence to support the

findings made by the commissioner, not whether the evidence could support

different findings. Larson Mfg. Co. v. Thorson, 763 N.W.2d 842, 850 (Iowa 2009).

       III.   Desertion of Spouse

       Linnhaven claims the district court erred by finding Roger did not desert

Heather. It asserts that Roger and Heather intended to terminate their marriage

relationship when they separated in 2011, before Heather’s injury in November

2012. It points to the following testimony by Roger:
                                         9


              Q. Did you have differences over finances? A. Yes. I was
       paying for a majority of everything.
              Q. And was that something you didn’t want to be doing? You
       didn’t want to be paying for a majority of everything? A. Yes, that’s
       correct.
              Q. Did you have any specific discussions when you separated
       in 2011 with Ms. Blasdell regarding the reasons why you separated?
              ....
              A. I couldn’t—I couldn’t handle paying rent by myself.

From this testimony, Linnhaven claims Roger separated from Heather because he

did not want to pay her expenses. Linnhaven claims Roger’s desertion of Heather

was not because of any fault by Heather and argues that Roger is not entitled to

death benefits based on section 85.42(1)(a).

       Section 85.31(1)(a) provides:

              When death results from the injury, the employer shall pay the
       dependents who were wholly dependent on the earnings of the
       employee for support at the time of the injury, during their lifetime,
       compensation upon the basis of eighty percent per week of the
       employee’s average weekly spendable earnings, commencing from
       the date of death as follows:
              (1) To the surviving spouse for life or until remarriage,
       provided that upon remarriage two years’ benefits shall be paid to
       the surviving spouse in a lump sum, if there are no children entitled
       to benefits.

       Under section 85.42(1), a surviving spouse is presumed to be wholly

dependent on the deceased spouse. Rojas v. Pine Ridge Farms, L.L.C., 779

N.W.2d 223, 233 (Iowa 2010); Carter v. Alter Trading Corp., No. 11-1697, 2012

WL 4898275, at *2 n.6 (Iowa Ct. App. Oct. 17, 2012). There is an exception

“[w]hen it is shown that at the time of the injury the surviving spouse had willfully

deserted deceased without fault of the deceased, then such survivor shall not be

considered as dependent in any degree.” Iowa Code § 85.42(1)(a). The exception

would only apply if Roger deserted Heather without fault by Heather. See id.
                                         10


       The exception involving a deserting spouse was discussed in James Black

Dry Goods Co. v. Iowa Industrial Commissioner, where the primary issue was

whether the wife had deserted the husband prior to his death in a work-related

accident. 173 N.W. 23, 24 (Iowa 1919). After several years of marriage, the

husband left the marital residence due to “serious financial difficulty” and traveled

to find work. Id. The husband and wife met periodically, and the husband mailed

money to the wife. Id. at 25.

       The Iowa Supreme Court stated, “the dependence is presumed unless there

is desertion, where the marriage relation between husband and wife is involved.”

Id. at 24. In order to show desertion, there must be proof of these elements: (1)

“the cessation of the marriage relations”; (2) “the intent to desert”; (3) “a

continuance of the desertion during the statutory period”; and (4) “the absence of

consent or misconduct of the deserted party.” Id. Looking at the facts of the case,

the court found:

              We are of opinion that the evidence falls far short of showing
       desertion on the part of [the wife]. The mere fact that they did not
       live together is not enough. We have held that separation and
       desertion are not synonymous. . . . We have said in a divorce case
       that the act is willful when there is a design to forsake the other
       spouse willfully or without cause, and thereby break up the marital
       union, deliberate intent to cease living with the other as spouse,
       abnegation of all duties of the marriage relations, the actual ceasing
       of cohabitation, and the intent to desert.

Id. at 25. The court noted that if spouses agreed to live apart, there was no

desertion. Id.
                                         11


       First, we recognize the case law on desertion, which borrowed language

from marital cases in the same timeframe, is over 100 years old.7 However, neither

party urges for modification of these standards defined by this case law. The

evidence shows Roger and Heather lived separately for financial reasons. They

rented a house in Delhi and lived there with Heather’s son. After Heather lost her

job, she looked for new employment in the area but was unsuccessful. They could

not afford the rent for the Delhi home on Roger’s income alone. Heather moved

first to Clinton, and then to Cedar Rapids looking for a job. Heather’s son remained

living with Roger, although at times he also lived with Heather. Roger also had a

girlfriend residing with him for some time, and Heather dated as well. Roger and

Heather maintained friendly relations, talking often. Roger sometimes gave money

to Heather, and sometimes she gave money to him. At the time of the November

2012 injury, Heather was the beneficiary of Roger’s life insurance policy, was listed

as a driver on his car insurance, and was listed as an emergency contact at his

work. In 2011 and 2012, Roger filed his taxes as married filing separately.

       We find the facts are similar, although not identical, to those in James Black,

where the court determined there was insufficient evidence of desertion. See 173

N.W. at 25. As the court noted, “separation and desertion are not synonymous.”

Id. Furthermore, when spouses agree to live apart, there is no desertion. Id. The

evidence does not show Roger had an intent to desert Heather without the fault of

Heather. Heather left the martial home. The parties agreed to live separately due




7 As noted by the district court, the case law relied on by the parties derives from
language concerning fault divorces.
                                          12


to their financial circumstances, and based on their mutual agreement, “there is no

desertion.” See id.

       We affirm the district court. Substantial evidence does not support a finding

that Roger deserted Heather, without fault by Heather, under section 85.42(1)(a).

       IV.    Other Issues

       Linnhaven asserts that we should affirm the district court’s conclusion the

commissioner’s designee could issue the final agency decision. Roger did not

cross-appeal and does not claim the district court erred on this issue. We conclude

there is no issue to be addressed, as both parties agree with the district court’s

decision on this matter.

       Linnhaven also asserts that we should find it is not barred from raising the

defense of spousal desertion based on the doctrine of estoppel. The district court

did not address the issue, stating, “The Court passes on the question of whether

[Linnhaven] is estopped from arguing this point because the law is clear on the

matter of whether [Roger] and Heather were still legally married at the time of

injury.” Nor does Roger raise the issue of estoppel on appeal. We find there is no

need to address the issue, as no party is claiming Linnhaven is estopped from

raising the issue of spousal desertion.

       V.     Conclusion

       We affirm the district court’s ruling. The commissioner’s decision that Roger

deserted Heather without the fault of Heather was not supported by substantial

evidence within the meaning of Iowa Code section 85.42(1)(a).

       AFFIRMED.